Title: To John Adams from François Adriaan Van der Kemp, 18 January 1809
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 18 Jan. 1809

Your Letter of the 31 Dec. last delighted me more than usual. It was a new mark of your affectionate esteem—it assured me of your continued health; It was an evident proof that I was not yet left alone. Last year has again bereft me of a worthy friend; and I can not longer fill up the empty place with others, ere long, if mÿ days are to be prolonged, I Shall mourn them in mÿ Solitude where, forgotten, I have nothing, out of mÿ family, to cheer me up, but the retrospect at the daÿs of old. I acknowledge, it is a Selfish principle, but, as long your trembling hand can, ÿet So well, execute the dictates of your mind, as long anÿ bodilÿ infermities do not weaken its Strenght and leave you the blessings of intellectual enjoyments with a Serene hilarity and unruffled temper unimpaired, I ardently praÿ—you maÿ a long while yet remain on your conspicuous eminent Station—to warn all around you of the approaching dangers and instruct us of in the means to avoid them before you receive the word of command—to take the fatal leap—when I doubt not—or you Shall cheerfully obeÿ. For you Self, it may be pretty indifferent,—you may not fear it;—you can not desire, to anticipate it.
I continue to re-peruse the writers of the 16th Centurÿ, and later authors on that eventful period of time, historians—Philosophers—Poets—but chiefly relating to the continent of Europe, as I am destitute of the means—to extend it to Gr. Britain, possessing very little to assist me there. That era was unquestionably all-important—and contained the Seeds of all the following events, during two centuries and a half—while a new one—no less prolific—has been opened about the time of the American Revolution. An introduction to anÿ modern historÿ, Similar in manÿ respects to that of Robertzon’s Charles the V’th but upon a larger Scale, would be as useful as entertaining, but requires the hand of no less accomplished master, as it ought to comprehend historÿ—Philosophÿ—Literature and commerce. You and I—Si fas est parva componere magnis, amuse ourselves thus innocentlÿ—and I See not, what we can engage in to greater advantage.
It is not more than equitable too, that, there we devoted our best daÿs in the rigour of our age to wait on these Scientific Ladies, they now in their turn foster their old cavaliers, to allure younger, to tread in our Steps. with regard to your observation about the Slowness of the reforming or enlightening of mankind—tho I believe it correct, yet I recollect a remark of mÿ old friend j. j. Schultens—Prof. in Divinity and Oriental Languages—which encourages to hold on—and Spread the good Seeds.—If not directly fruitful—in time theÿ Shall Sprout and give fruit—Soil, air, climat fostering arts—even the winds maÿ prove it at lenght beneficial And—as darkness and ignorance increased during ten centuries, So that theÿ at last became palpable—then light Spread its beams far and wide over a benighted globe—So too maÿ confusion with all the horrors of anarchÿ anÿ fúrther desolate the world—and arrive at last with gigantic Steps to its acmé; before a final harmonÿ is restored among the Nations. Neither of Us, I am Sensible, Shall See it, but your name Shall then be remembered, as having effectually contributed, to her existence. The Scenes, which we have witnessed—are onlÿ transitorÿ—perhaps the preludes for a grand Drama of ÿet more enormous atrocities, before a final restoration can be brought on. But I tarrÿ too long on a Sad tale—Vivamus—Macenas! atque amemus! Having taken, in lieu of a desert after my dinner, a dosis of L’Hopital; that great and worthÿ man has rekindled a latent spark—to Study once more the Roman Laws, and with the Corpus Juris for mÿ only guide—I Shall devote it a part of this winter—believing—that this Studÿ may contribute Something, to form a more Sound judgment on present manners and Laws—if I am mistaken, it Shall at least enable me, to form a more Sound judgment upon a Nation, which I allwaÿs more admired than loved. But I loose the thread of ÿour Letter—I Shall resume it, and mÿ deep revence for that eminent man Shall be this time mÿ only apologÿ; But interrupted again—I must delay my answer—till a better opportunity offers itself.
A violent head-ache, mÿ usual complaint, prevented me to finish this letter yesterdaÿ. I hope to do it now.
If a man, as you, considers our Situation “that we are maÿ be reduced to hard necessities” in defending our Libertÿ—it must be distressing indeed—as your comprehensive view of the whole must reach everÿ point, of which manÿ escape to our Sight. How eagerly would I comply with your wishes—in visiting the mentioned Dutch worthies in the Elysian fields, and relate to you their conversation; but I am not adequate to the task—I am neither Lucien nor Fontenelle: a part of the errors of the Dutch Politicians might be interwowen in Such a piece—Dúmas might instruct them in the knowledge of government and the issue would be, that theÿ had contented themselves with a Shadow—the name of Liberty—while theÿ had it in their power to consolidate all the blessings to their posterity—had theÿ dared—to make a Sacrifice of their prejudices—limited the Executive powers—with increased Splendour—in the house of Orange, and allowed the People at large an equal representation. This—with an armed well disciplined militia and a Sufficient navÿ—might have continued their Republick till this daÿ. but Providence—mÿ friend! ordained it otherwise.
No People on earth in my opinion can give us Americans So manÿ instructing lessons and awful warnings, as the Dutch: this too, you know better than I. Explain me—how to understand “that our mediúm is depreciated two or three hundred pCent.” I am no financier—The demolishing of houses is “because theÿ can not be rented—and the ground-rents (verpondingen) are excessive—which howewer theÿ are compelled to Secure for 10 years; and to this burthen is rather Submitted than to the annual repairs—without prospect upon interests. Mÿ Father abandoned a large tract of Land—upon this principle—and he acted prudently. Accept mÿ Sincerest thanks for mÿ election as a Member of the Academÿ of arts and sciences—I have not received a Diploma. It is to you alone, that I can be indebted for this honorable distinction—muneris id tui est! howewer, I pride myself with this evidence of my possessing Some merits, as your integrity—whatever was your kind propensity towards me, woúld not have biassed your mind, to recommend an undeserving individual to the choice of your coleagues. But how can I answer their expectation? I can never acquit myself of mÿ debts towards you. Mÿ friend Luzac would participate in mÿ feelings and—if alive, have contributed a double Share of his labours to compensate in what I am deficient. But now you have bestowed upon me the honours of Chivalrÿ—you can not well decline—to provide me with arms—at least, to give me a view—and permit me the use of your Academy’s armorÿ—You know—est mihi curta Suppellex domi—Imperious necessity forbids me, since I am in the Woods, to make anÿ purchase of books; Several friends here and in Europe have liberallÿ Supplied this want;—Mr. Bordley, when I was elected a member of the Philadelphia Philos. Soc. Send me his Copy of the Transactions, and as you are more than Bordley towards me, I presume I maÿ freely ask you the gift of the vol. published by your Academÿ—when I Shall endeavour to continue them. I make no Apologÿ for mÿ petition,—would not Adams from his literarÿ treasures reach a little Spiritual food to a Hermit, Skulking in the western wilderness?
I Hope not, that the Diploma requires expenses—to obtain it—does the Etiquette require an answer?
Voltaire, I am confident, did often not believe, what he wrote—and furnishes even Sometimes—when he does not follow or copÿ others—proofs of the authencity of the workings, which he attacks—Such a one is his b burlesquing description of the magnificence of Solomo’s temple—and comparaison with the pompous detail of it bÿ the Sacred writers—whereas it would Sink below mediocrity compared to modern European or Asiatic Splender. a Stronger evidence of intrinsic truth can Scarce be given. It is So far—that I look upon your encomium of the Jews as an Extravagant flight—that I consider it as Philosophically just—Tho I never loved that Nation—looked at it allwaÿs. Some times with horror Somes with disgust—I perceive in it’s ways invariably the hand of Providence, and firmly am persuaded—that—sooner or later—all mankind Shall be blessed in that Nation—when heathen—mahomedan—and Christian Idolatrÿ Shall give waÿ for the unadulterate doctrine of our Saviour, and then happiness and peace Shall dwell among men—and despotism and anarchy—bigotrÿ Superstition and infidality burried in the Same tomb. We Shall not see it, but live in hope—and do not Shrink at the approach of death—confiding—that we Shall live once more—and then Worthy man! you Shall reap the rewards of all your labours, then you Shall feel—that voluptuous assurance—that you did not live here in vain. Mr Busti Send me last year Crescimbeni—but I find in him—many errours and wrong judgments among a treasure of erudition. Now he promises me a large work of Father Quadrio a learned Jesuite: are you acquainted with it? one Question more—from Marshall’s historÿ—I have a high opinion of R. Morris—who has deserved well of America, during that period—favour me with your opinion about him.
How often would I paÿ you a respectful visit—did I reside in your neighboúrhood: Now I am compelled—by mÿ paper—to End—mÿ conversation. I remain / your obliged friend

Fr. Adr. vanderkemp